Mother appeals from an order of the family court, which requires her to reimburse the State in the amount of $339 for assigned counsel to represent her child who is an adverse party in this juvenile proceeding. She argues that reimbursement by her, the adverse party, creates a conflict of interest for the attorney representing the child. We disagree. Because counsel is assigned by the court and reimbursement is made to the State, we conclude that there is no potential for a conflict of interest arising from the reimbursement requirement.

Affirmed.